DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16, drawn to an assembly for treating sleep apnea, classified in A61F 5/58.
II. Claims 17-20, drawn to a method of using an assembly for treating sleep apnea, classified in A61M 16/0644.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a product that has a smooth/non perforated tube.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions and/or species have acquired a separate status in the art in view of their different classifications; and/or
the inventions and/or species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions and/or species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention and/or species would not likely be applicable to another invention and/or species; and/or
the inventions and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
Species A:  Fig. 1A-1B
Species B: Fig. 2
The species are independent or distinct because each species is directed to unique elements and/or combinations of elements not required by each of the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions and/or species have acquired a separate status in the art in view of their different classifications; and/or
the inventions and/or species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions and/or species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention and/or species would not likely be applicable to another invention and/or species; and/or
the inventions and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mark Reichel on 11/24/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 and Species B (Fig. 2, claim 8) .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	With regard to claim 1, line 3, “the perforated tube” lacks antecedent basis.  For the purposes of examination “a tube” in line 1 will be interpreted as --a perforated tube--.
	As claims 2-6 and 8-16 depend from claim 1, they are rejected for at least the same reasons as claim 1.
	With regard to claim 12, the term “goblet shape” is indefinite.  It is unclear what shape is considered goblet shaped. A goblet is defined as a drinking vessel with a foot and stem (Merriamwebster.com) so for the purposes of examination “goblet” shape will be considered as having a stem.  
	With regard to claim 13, line 2, the term “the nostril” lacks antecedent basis.  For the purposes of examination “the nostril”  will be interpreted as --a nostril--.
	Further, with regard to claim 13 the recitation of “the proximal diameter of the proximal flare of the tube” is indefinite as the claim is relying on a variable body part to define the structure of the invention, namely the proximal diameter. Since the size/diameter of a nostril or nostrils of a patient varies from one patient to another and is variable from one human to another the metes and bounds of the claim would be variable, which renders the claim indefinite.   To resolve the issue, Applicant is encouraged to amend the claim to recite --the proximal diameter of the proximal flare of the tube is configured to be larger than a nostril of a patient--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981).
Regarding claim 1, Dubrul discloses an assembly 2 (upper airway device 2) for treating sleep apnea (Fig. 1, [0008]) comprising: a tube 6 (tubular support element 6; see annotated Fig. 2 below) 

    PNG
    media_image1.png
    291
    635
    media_image1.png
    Greyscale
comprising an expandable distal flute (flute is defined as something long and slender, merriamwebster.com; tube 6 includes a long and slender section thus may be considered a flute [see annotated Fig. 2 above]; outer end 12 is expandable, [0035]); and an outer sheath  4 (insertion sheath 4) slidably disposed over said perforated tube (Fig. 2, [0035]; perforated is 
Dubrul appears to disclose the outer sheath having a length shorter than the perforated tube (Figs. 1 and 2) but does not explicitly discloses the outer sheath having a length shorter than the perforated tube.
	 O’Day teaches an analogous  assembly for treating sleep apnea (Fig. 11) comprising: an analogous tube 320 (obturator 320, [0071]) comprising an expandable distal flute 323 (a palatal expander 323); and an analogous outer sheath 310 (tube 310) having a length shorter than the tube (Figs. 11, 12 and 13A; [0075]-[0076]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the length of the outer sheath of the assembly for treating sleep apnea of Dubrul is shorter than the tube, as taught by O’Day, in order to provide an improved device for treating sleep apnea that is fitted to suit the individual patient and that ensures that the distal flute is able to advance the palate appropriately in order to open up retro palatal space (O’Day, [0062]).
Regarding claim 2, Dubrul in view of O’Day discloses the invention as described above and further discloses the tube is perforated (Dubrul, [0030]).
Dubrul in view of O’Day as combined above does not disclose that the outer sheath is perforated.
O’Day teaches the outer sheath is perforated ([0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly of Dubrul in view 
Regarding claim 3, Dubrul in view of O’Day discloses the invention as described above and further discloses an undeployed position (Dubrul, Fig. 1) where the sheath is disposed over the distal flute such that the distal flute is in a compressed position ([Dubrul, 0037]).
Regarding claim 4, Dubrul in view of O’Day discloses the invention as described above but does not disclose wherein the tube and outer sheath each comprise a proximal flare.
O’Day teaches wherein the tube and outer sheath each comprises a proximal flare (see annotated Fig. 11 below; see also Fig. 12 and 13A; proximal end 321 of analogous tube 320 [Fig. 12; [0072]] and proximal end 311 of analogous sheath 310 [Fig. 12; [0068]]; flare is defined as a spreading outward, merriamwebster.com; proximal ends 311 and 321 are spreading outward).


    PNG
    media_image2.png
    616
    441
    media_image2.png
    Greyscale



 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tube and outer sheath of the assembly for treating sleep apnea of Dubrul in view of O’Day, each comprises a proximal flare, as taught by 
Regarding claim 6, Dubrul in view of O’Day discloses the invention as described above and further discloses herein the distal flute is expandable radially (Dubrul, [0035]; Fig. 4).
Regarding claim 8, Dubrul in view of O’Day discloses the invention as described above.
Dubrul in view of O’Day does not disclose wherein the distal flute comprises a spring or a coil shape.
O’Day teaches an analogous distal flute comprises a spring or a coil shape ([0078]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the distal flute of the assembly for treating sleep apnea of the combination of Dubrul in view of O’Day comprises a spring or coil shape, as taught by O’Day, in order to provide an improved assembly for treating sleep apnea that provides an alternative mechanism to move/project the soft palate forward and open the airway (O’Day, [0078]).
Regarding claim 10, Dubrul discloses an assembly 2 (upper airway device 2) for treating sleep apnea (Fig. 1, [0008]) comprising: a perforated tube 6 (tubular support element 6; see annotated Fig. 2 below; perforated is defined as having a hole or perforations; tube is porous, [0030]; it follows that the tube is perforated as it has a hole or holes) and an expandable distal flute (flute is defined as something long and slender, merriamwebster.com; tube 6 includes a long and slender section thus may be considered a flute [see annotated Fig. 2 below]; outer end 12 is expandable, [0035]); and - 10 -R2018-12-US-02 (3DT)an outer sheath 4 (insertion sheath 4) slidably disposed over said perforated tube (Fig. 2, [0035]).

    PNG
    media_image1.png
    291
    635
    media_image1.png
    Greyscale


Dubrul appears to disclose the outer sheath having a length shorter than the perforated tube (Figs. 1 and 2) but does not explicitly discloses the outer sheath having a length shorter than the perforated tube.
O’Day teaches an analogous  assembly for treating sleep apnea (Fig. 11) comprising: an analogous tube 320 (obturator 320, [0071]) comprising an expandable distal flute 323 (a palatal expander 323); and an analogous  outer sheath 310 (tube 310) having a length shorter than the tube (Figs. 11, 12 and 13A; [0075]-[0076]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the length of the outer sheath of the assembly for treating sleep apnea of Dubrul is shorter than the tube, as taught by O’Day, in order to provide an improved device for treating sleep apnea that is fitted to suit the individual patient and that ensures that the distal flute is able to advance the palate appropriately in order to open up retro palatal space ([0062]).
Dubrul in view of O’Day discloses the invention as described above but does not disclose wherein the tube and outer sheath each comprise a proximal flare.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tube and outer sheath of the assembly for treating sleep apnea of Dubrul, each comprises a proximal flare, as taught by O’Day in order to provide an improved assembly for treating sleep apnea that is able to secure the device in the nasal opening [0068]).
Dubrul in view of O’Day as combined above does not disclose that the outer sheath is perforated.
O’Day teaches the outer sheath is perforated ([0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly of Dubrul in view of O’Day for treating sleep apnea is perforated, as taught by O’Day, in order to provide an improved device for treating sleep apnea that facilitates air passing in and out of the nose during breathing (O’Day [0068]).
Regarding claim 12, Dubrul in view of O’Day discloses the invention as described above and further discloses wherein the flute is goblet shaped (see thin portion [stem] of outer end 12 of tube 6, see annotated Fig. 2 below; a goblet is defined as a drinking vessel with a foot and stem (Merriamwebster.com) so for the purposes of examination “goblet” shape will be considered as having a stem.).

    PNG
    media_image3.png
    291
    635
    media_image3.png
    Greyscale

Regarding claim 15, Dubrul in view of O’Day discloses the invention as described above and further discloses wherein the outer sheath is larger in diameter than the tube (Dubrul, Fig. 2) and the tube diameter ranges from 0.5 to 50 mils (Dubrul, [0032];  the filament width will be from about 0.5 to 50 mills which range includes 39.37 mils which is equal to 1.0 mm) but does not disclose wherein the outer sheath is 1mm larger in diameter than the tube.
 O’Day teaches that the analogous outer sheath 310 has a diameter that is about 2 mm ([0059]; about 2 mm includes 2 mm, thus it follows that the outer sheath which is disclosed to be 2mm is 1mm larger in diameter than the tube and the combination of O’Day and Dubrul results in the outer sheath being 1mm larger in diameter than the tube). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of Dubrul in view of O’Day is about 2 mm in diameter (which includes 2mm and which is thus 1mm larger in diameter than the tube) as taught by O’Day in order to provide an improved assembly with an outer sheath that is suited to fit the patient (O’Day, [0059]). 
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the diameter of the outer sheath to be exactly 1 mm larger in diameter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath diameter being exactly 1mm larger than the tube. Applicant appears to have placed no criticality on any particular outer sheath diameter and Applicant has not disclosed that the value claimed solves any stated problem or is for any particular purpose (see Specification, page 8, lines 13-15, where it indicates that the diameter of the sleeve is larger than the diameter of the tube 102 by amount 1 mm or so).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Muni (US 9308361)
Regarding claim 5, Dubrul in view of O’Day discloses the invention as described above.
Dubrul in view of O’Day does not disclose wherein a distal end of the outer sheath comprises a tapered tip.
Muni teaches an analogous treating assembly having an analogous outer sheath 40 (needle sheath 40, Fig. 2A; col. 15, lines 21-64 ) and an analogous tube 49 (needle 49) wherein a distal end of the analogous outer sheath comprises a tapered tip (col. 14, lines 21-26).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify a distal end of the outer sheath of the assembly of the 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of De Silva (Us 2008/0053458).
Regarding claim 9, Dubral in view of O’Day discloses the invention as described above.  
Dubrul in view of O’Day does not disclose wherein the outer sheath is 5mm - 2cm shorter than the tube.
De Silva teaches an analogous assembly for treatment ([0003], [0024], Figs. 1 and 2) having an analogous tube 110 (wire 110, [0022]) comprising an expandable section 120 (distal portion 120 ([0023]) and an analogous outer sheath 130 (removable sheath 130, [0021]) wherein the outer sheath is  5mm – 2cm shorter than the tube (distal section 120 has a length of between 7 cm – 13 cm when in an expanded configuration, Fig. 2; sheath 130  appears equal or approximately equal in length to distal section as seen in Figs. 2 and Fig. 4B; also sheath may be any convenient length [0028]; it follows that sheath 130 may be 7 cm – 13 cm in length; wire 110 [tube] has a length of 5-10 cm [0022]; thus it follows that there are values within the ranges, for example, when the sheath is 8 cm and the tube is 10 cm such that the that the outer sheath is 5mm – 2cm shorter than the tube).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of the combination of Dubrul and O’Day is 5mm – 2 cm shorter than the outer tube, as 
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the outer sheath to be exactly 5mm – 2cm shorter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath diameter being exactly 5mm – 2cm shorter than the tube. Applicant appears to have placed no criticality on any particular outer sheath length relative to the tube and Applicant has not disclosed that the value claimed solves any stated problem or is for any particular purpose (see Specification, page 5, lines 9-10, where it indicates that the outer sheath may by 5mm-2cm shorter than the tube or that the length of the sheath will be shorter than the length of the tube, preferably around 5mm-2cm; Specification, fifth paragraph).  
Regarding claim 14, Dubral in view of O’Day discloses the invention as described above.  
Dubrul in view of O’Day does not disclose wherein the outer sheath is 5mm - 2cm shorter than the tube.
De Silva teaches an analogous assembly for treatment ([0003], [0024], Figs. 1 and 2) having an analogous tube 110 (wire 110, [0022]) comprising an expandable section 120 (distal 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of the combination of Dubrul and O’Day is 5mm – 2 cm shorter than the outer tube, as taught by De Silva, in order to provide an improved assembly that allows for easy access to the tube for providing movement within the sheath.  
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the outer sheath to be exactly 5mm – 2cm shorter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath .  
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Shalon (US 2014/0150804).
Regarding claim 11, Dubrul in view of O’Day discloses the invention as described above and further discloses that the sheath cannot move proximally beyond the tube (O’Day, Figs. 11, 12, 13A; [0076]). 
Dubrul in view of O’Day does not disclose wherein the proximal flare of the tube comprises a proximal diameter larger than a proximal diameter of the proximal flare of the sheath so that the sheath cannot move proximally beyond the tube .
Shalon teaches an analogous assembly for treating sleep apnea ([0074]) comprising an analogous tube 40 (tether 40, Fig. 10 A, [0150]) having an analogous proximal flare 50 (anchor 50, [0153]; flare is defined as flare is defined as a spreading outward, merriamwebster.com; anchor 50 spreads outwardly) and an analogous sheath 32 ([0120]) having an analogous proximal flare (device body 32 can be extended up to 2 cm beyond distal opening 78; [0140]; device body includes the entire body and thus a proximal portion; flare is defined as flare is defined as a spreading outward, merriamwebster.com; when the body is extended it is 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the proximal flare of the tube of the assembly for treating sleep apnea of Dubrul in view of O’Day comprises a proximal diameter larger than a proximal diameter of the proximal flare of the sheath of the assembly so that the sheath cannot move proximally beyond the tube, as taught by Shalon in order to provide an improved assembly that prevents the tube from being lost in a patient.
Regarding claim 13, Dubrul in view of O’Day and in further view of Shalon discloses the invention as described above and further discloses wherein the proximal diameter of the proximal flare of the tube is larger than the nostril of a patient (Shalon, [0153]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Rousseau (US 8678008).
Regarding claim 16, Dubrul in view of O’Day discloses the invention as described above. 
Dubrul in view of O’Day does not disclose wherein the tube is 2-3mm in diameter.
Rousseau teaches an analogous assembly for treating sleep apnea (Fig. 4A, col. 7, lines 7-11) having an analogous tube  50 (stent 5, col. 10 lines 9-42 ) and an analogous sheath 32 (col. 10, lines 9-42) wherein the tube is 2-3mm in diameter (col. 10, line 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/G.M./Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786